United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3801
                                   ___________

Sirene S. Zakirov,                   *
                                     *
             Petitioner,             *
                                     *
       v.                            * Petition for Review of an Order
                                     * of the Board of Immigration Appeals.
John Ashcroft, Attorney General      *
of the United States,                *
                                     *
             Respondent.             *
                                ___________

                          Submitted: February 12, 2004
                              Filed: September 17, 2004
                                 ___________

Before MORRIS SHEPPARD ARNOLD, JOHN R. GIBSON, and RILEY,
      Circuit Judges.
                         ___________

JOHN R. GIBSON, Circuit Judge.

      Sirene S. Zakirov petitions for review of an order of the Board of Immigration
Appeals affirming without opinion an immigration judge’s denial of his application
for asylum and withholding of removal. Zakirov claimed past persecution in his
native Russia and a well-founded fear that he would suffer from future persecution
on account of his Tatar nationality if he were to return to what is now the Russian
Federation. An Immigration Judge and the Board of Immigration Appeals denied his
application on the ground that the record did not establish that Zakirov had been
persecuted in the past based on his nationality, and that Zakirov did not demonstrate
an objectively reasonable fear of persecution if he returned to Tatarstan. Because that
finding is supported by substantial evidence, we deny Zakirov’s petition for review
of the Board’s decision.

       Zakirov is a native and citizen of the Russian Federation. He was born in
Kazakhstan, which was then a part of the U.S.S.R. and is now an independent
republic. He later moved with his family to the Republic of Tatarstan, which is
located southeast of Moscow and is now part of the Russian Federation.1 Zakirov’s
parents still reside in Tatarstan. He began attending the University of Samara
(located outside of Tatarstan) in 1984, but his education was interrupted in 1986
when he was drafted into the Soviet Army. Following his honorable discharge from
the army in 1988, he returned to the university and graduated in 1991. While Zakirov
attended the university, his tuition, dormitory, and meal expenses were subsidized by
the government.

       Zakirov asserts that he was subjected to several instances of persecution on the
basis of his Tatar nationality while he was living in the U.S.S.R. The first incident
occurred in 1984 when he was returning home from Moscow and stopped at a bus
station in the city of Bugulma in the Tatar Republic. Several young men approached
him, took his passport from him and, upon confirming that he was a Tatar, began
insulting him. They ordered him to follow them to the bathroom. Zakirov ran from
the group and was able to board his bus amidst a crowd of people. As the bus was
pulling out, the same young men yelled at him that he would be dead if he ever
returned. Zakirov was not physically hurt during this incident, but he was horrified
by it and never returned to Bugulma.


      1
        Zakirov’s internal passport, issued in 1983 by the ministry of internal affairs
of the U.S.S.R., identifies his nationality as Tatar. His Tatar nationality did not
change with the breakup of the U.S.S.R. and the subsequent inclusion of the Republic
of Tatarstan in the Russian Federation.

                                         -2-
       The next incident occurred on New Year’s Eve in 1988 in the town in Tatarstan
where Zakirov and his family lived. He was walking with his cousin when they were
attacked by two Russian men who beat them and insulted them, calling them Tatar
snouts. Zakirov observed that the men seemed to be “furious that we were talking
Tatar.” Zakirov’s cousin had a black eye following the beating. Zakirov did not
report either of these two incidents to the police.

       In 1989 and 1990, Zakirov had two more violent encounters, both in a
dormitory at the University of Samara. In the first, several students began beating
him and insulting him based on his nationality, and one of his front teeth was cracked.
His attackers warned him that things would get worse if he told anyone about the
incident, and he did not. In November 1990, while going to investigate the loss of
power in his dormitory room, Zakirov was attacked in the dark and beaten. He
returned to his room and the attackers followed him. Although he could not see them,
he recognized the voice of Sergei Lazarev, a fellow student whom he knew had taken
part in the attack the previous year. He contacted the police the following day, and
they did nothing more than refer him to the commandant of the dormitory. He
reported the incident to her, but she took no action. In his conversations with the
police and with the dormitory commandant, Zakirov did not identify Sergei or any of
the others who accosted him. Zakirov testified that he sustained a bloody nose in that
incident. Until the time he left the university, Zakirov was threatened and insulted
from time to time by Sergei or his friends.

       Zakirov was never beaten by government officials. He reported only one of
these incidents to any sort of official, but he did not identify the people who attacked
him. He felt emotional trauma because of the incidents, but he did not seek
psychological help.

      Zakirov came to the United States in 1991 as a nonimmigrant visitor in an
international exchange program for students. His authorization to remain in the

                                          -3-
United States expired on April 1, 1993, but he did not leave the country. Since
residing in the United States, Zakirov has spoken with his parents monthly and they
write letters to him. Both of his parents are retired from government jobs, and
Zakirov believes that his sister and brother-in-law are employed by the government.
Zakirov testified that he was never harmed by the government when he was living in
Russia, and that to his knowledge no member of his family has been harmed.

      The Immigration and Naturalization Service brought removal proceedings
against Zakirov, and he admitted all the factual allegations contained in the Notice
to Appear. Accordingly, the hearing focused only on his application for asylum,
which the Immigration Judge considered to be a concurrent application for
withholding of removal. Zakirov also sought relief under Article 3 of the Convention
Against Torture and, alternatively, voluntary departure in lieu of an order of removal.

       Zakirov testified that he fears returning to the Russian Federation because of
the hatred, beatings, and insults that he experienced and the resulting emotional
trauma. He stated that his fear of future prosecution is based solely on his being
Tatar. Zakirov testified that Tatars can be identified by their appearance, as their
facial features are unique in a way that is easily recognized by those who live in the
region. Other than his own testimony, he offered no additional witnesses or evidence.

       After the hearing, the Immigration Judge denied Zakirov’s application for
asylum. The Judge found that although Zakirov had suffered from discrimination in
Russia due to his being Tatar, he had not been persecuted based on his nationality.
This finding was based on Zakirov’s testimony, which the Judge found credible. The
Immigration Judge noted that most of the incidents Zakirov described occurred
outside of Tatarstan, and that his parents and sister live in and work for the Republic
of Tatarstan without being harmed. With respect to the incidents involving Sergei
Lazarev, the Immigration Judge concluded that they were personal in nature. Zakirov
did not seek redress for any of these situations, and the Immigration Judge found that

                                         -4-
Zakirov failed to avail himself of remedies to call the government’s attention to the
discrimination he suffered. Zakirov has never been physically harmed by the
government of Russia or of the U.S.S.R., and no member of his family has been
harmed by private or public citizens. In fact, Zakirov obtained government benefits
in the form of a summer job, a university scholarship, and subsidized student housing.
The Immigration Judge also noted that Zakirov’s parents receive ongoing pension
benefits from the government, and Zakirov had no reason to believe that the
government would harm him if he were to return to Tatarstan.

       The Immigration Judge next considered the Department of State’s Profile of
Asylum Claims and Country Conditions and its Country Report for Russia.
According to the State Department, the Tatar people came to power politically in the
mid-1990s and began emphasizing the Tatar language, education, and political life.
Most Tatars have come to believe that they are treated equally with ethnic Russians.
In fact, Russians are now in the minority in terms of leadership, as Tatars occupy 70
to 80 percent of leading positions in government and administration.

       Based on these findings, the Immigration Judge reached two conclusions.
First, he concluded that nearly all of the violent incidents happened when Zakirov
was in Russia, not Tatarstan, and his family’s experiences show it is possible to live
in Tatarstan without suffering persecution based on one’s Tatar nationality. Second,
the Immigration Judge concluded that conditions had changed since Zakirov left
Russia. In sum, the Immigration Judge found that there was not an objective basis for
Zakirov to fear future persecution on the basis of nationality.

      Zakirov appealed the Immigration Judge’s decision, and the Board of
Immigration Appeals affirmed without opinion. In his appeal to this court, Zakirov
argues that the Immigration Judge erred in failing to find that he suffers from a
reasonable fear of future persecution and in failing to find that he was persecuted



                                         -5-
because of his Tatar nationality. These alleged errors precluded a finding that
Zakirov is eligible for asylum.2

       The scope and standard of our review are in part statutorily prescribed. We are
to decide the petition only on the administrative record, and the Immigration Judge’s
findings of fact are conclusive “unless any reasonable adjudicator would be
compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(A), (B) (2000).
Because the Board of Immigration Appeals affirmed without opinion, the
Immigration Judge’s decision is a final agency action for purposes of review.
Wondmneh v. Ashcroft, 361 F.3d 1096, 1097 (8th Cir. 2004). Where, as here, the
timely application for asylum was denied, we are to affirm the decision “if it is
supported by substantial evidence on the agency record considered as a whole.” Id.
(quoting Raffington v. INS, 340 F.3d 720, 723 (8th Cir. 2003)). We cannot overturn
the decision to deny asylum unless Zakirov introduced evidence that would compel
any reasonable fact-finder to conclude that the requisite fear of persecution existed.
INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992).


      2
        Zakirov devotes the bulk of his brief to arguing that his constitutional due
process rights were violated by the Bureau of Immigration Appeals’ use of its
streamlined review procedure in reviewing his case. Instead of the traditional three-
member panel, the Bureau has approved a procedure whereby a single member may
affirm an Immigration Judge’s decision without opinion if that member decides the
result was correct; any errors were harmless or not material; and either the issue on
appeal is squarely controlled by existing precedent and involves no novel facts, or the
factual and legal questions at issue are so insubstantial that a written opinion is not
warranted. 8 C.F.R. § 1003.1(e)(4)(i) (2002).

       After Zakirov filed his brief but before this case was argued, this court held that
the Bureau’s streamlined review procedure does not violate an alien’s due process
rights. Loulou v. Ashcroft, 354 F.3d 706, 708-09 (8th Cir. 2003), as amended by No.
02-3004, slip op. (8th Cir. April 28, 2004); see also Dominguez v. Ashcroft, 336 F.3d
678, 680 (8th Cir. 2003) (streamlined procedure is not an abuse of discretion). At
oral argument, Zakirov’s counsel withdrew this claim.

                                           -6-
        The Attorney General has discretionary authority to grant asylum to those
immigrants who qualify as refugees. 8 U.S.C. § 1158(b)(1) (2000). A refugee is an
alien who is not willing to return to his country of origin “because of persecution or
a well-founded fear of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion.” 8 U.S.C. §
1101(a)(42)(A) (2000). The “well-founded fear of persecution” includes both
subjective and objective elements. The first may be satisfied with credible evidence
of fear, but the second requires a showing of “credible, direct, and specific evidence
that a reasonable person in the applicant’s position would fear persecution if returned
to [his] country of origin.” Shoaira v. Ashcroft, 377 F.3d 837, 844 (8th Cir. 2004).

       If an applicant demonstrates past persecution, the applicant is entitled to a
presumption of a well-founded fear of future persecution. Perinpanathan v. INS, 310
F.3d 594, 598 (8th Cir. 2002). The burden then shifts to the government to show by
a preponderance of the evidence that country conditions have changed to such an
extent that the applicant has no well-founded fear of persecution upon return.
Francois v. INS, 283 F.3d 926, 930-31 (8th Cir. 2002). Although the statute does not
define persecution, we have defined it as “the infliction or threat of death, torture, or
injury to one’s person or freedom” for a proscribed reason. Shoaira, 377 F.3d at 844
(quoting Regalado-Garcia v. INS, 305 F.3d 784, 787 (8th Cir. 2002)). Persecution
is an extreme concept and does not include low-level intimidation and harassment.
Shoaira, 377 F.3d at 844 (quoting Eusebio v. Ashcroft, 361 F.3d 1088, 1090 (8th Cir.
2004)).

       The Immigration Judge found Zakirov’s testimony credible and noted that it
may have supported a finding that Zakirov had a subjective fear of returning to
Russia. The Immigration Judge stated that Zakirov’s experiences did not rise to the
level of persecution, but we need not decide this question. Even if Zakirov had been
subject to past persecution, the government proved that he could live safely in
Tatarstan and that country conditions have changed. Zakirov produced no evidence

                                          -7-
that the government of Russia would harm him or his family on the basis of his Tatar
nationality if he were to return. The Immigration Judge noted that the incidents
Zakirov described had occurred in the former U.S.S.R., and that if he returned to the
Russian Federation there would be a change in country conditions. The Judge
reviewed the State Department reports on file and found that the country information
contained in them led him to conclude that Zakirov could live in the Republic of
Tatarstan without being persecuted. The Immigration Judge is permitted to rely on
these reports as they relate to the likelihood of future persecution. Gebrehiwot v.
Ashcroft, 374 F.3d 723, 726 (8th Cir. 2004); 8 C.F.R. § 208.13(b) (2002). See also
Melecio-Saquil v. Ashcroft, 337 F.3d 983, 987 (8th Cir. 2003) (alien’s reliance on
events that happened more than a decade ago, without showing why those events
provide basis for present fear of future persecution, fails to discredit Immigration
Judge’s finding that changed country conditions translated into lack of objectively
reasonable fear); Francois, 283 F.3d at 931 (evidence submitted by alien to support
claims of future persecution related to events that occurred in prior political regime,
and Bureau’s factual determination that alien had no objective basis to fear future
persecution based on change in regime is supported by substantial evidence).
Therefore, Zakirov did not establish past persecution should keep him from returning,
and the Judge concluded that Zakirov did not have a well-founded fear of future
persecution.

       The Immigration Judge also found that Zakirov’s parents, sister, and brother-
in-law continue to live in Tatarstan without being harmed, and that their status
diminished his claim of future persecution. This, too, contributes to the substantial
evidence supporting the denial of asylum. See Manivong v. Dist. Dir., U.S. Dep’t of
Justice INS, 164 F.3d 432, 433-34 (8th Cir. 1999).

      Based on the agency record, we conclude that the Immigration Judge’s decision
is supported by substantial evidence. Because Zakirov failed to establish a well-
founded fear of persecution, he also failed under the more stringent standard of proof

                                         -8-
required for withholding of removal. Francois, 283 F.3d at 932-33. Zakirov is not
entitled to relief under the Convention Against Torture because he failed to
demonstrate that it is more likely than not that he would be tortured if he returned to
Tatarstan. Perinpanathan, 310 F.3d at 599.

      We deny the petition for review.
                     ______________________________




                                         -9-